PER CURIAM.
The plaintiff, having consented to go to the jury on the factual issues, by his failure to move for a directed verdict, will not be heard now to challenge the verdict for the defendant on the ground of the insufficiency of the evidence. Jorgensen v. York Ice Machinery Corporation, 2 Cir., 1947, 160 F.2d 432.
In any event, we are of the opinion that a jury question was presented by the evidence regarding the operation by the defendant’s employee of an electrical *646transporter, as a result of which a three foot iron pipe was thrown through the air striking and injuring the plaintiff.
Judgment affirmed in open court.
WATERMAN, Circuit Judge, concurs in the result.